(after stating the facts as above). Having found that the insured, *Page 187 
because of incurable insanity, became permanently disabled before he died, the trial court concluded that appellee was entitled to recover $1,000 of appellant, notwithstanding proof of such disability was not furnished, and appellant did not pay anything on account thereof during the lifetime of the insured.
In reaching that conclusion the court must have ignored provisions in the contract which operated, we think, to deprive appellee of a right to recover anything on account of disability of the insured, and a provision therein that "in no case," quoting, "shall the benefits in case of suicide exceed $500."
No reason is apparent why those provisions should be ignored. It is plain that the contract can be so construed as to give effect to all its provisions; and, as it can, it ought to be so construed and the rights of the parties determined with reference to such construction.
Effect is given to every provision in the contract, if it is construed to mean: (1) That the insured, if he became permanently disabled on furnishing satisfactory proof of the fact to appellant, was to be paid $1,000 in ten equal annual installments. If he died before all the installments were paid, those remaining unpaid were to be paid to appellee, unless his death was due to suicide, in which event, if appellant had paid to the insured as much as $500, appellee was not to be paid anything, but, if it had paid him less than $500, payment of the installments was to continue to her until appellant had paid to the insured and appellee together $500; (2) that if the insured became permanently disabled and died from other causes than suicide before making proof of such disability and receiving a payment from appellant on account thereof, appellee was not to be paid anything on account of his disability, but was to be paid $1,000 on account of his death; if he suicided, she was to receive only $200; (3) that the insured, if he lost an arm, foot, or eye, was to be paid $500 in five equal annual installments, and was to have a right to have the contract continued in force until he died, in which event, if the five installments were not paid to him before he died, those remaining unpaid were to be paid to appellee, and $500 in addition thereto, unless his death was due to suicide, in which event appellee was not to be paid anything on account of his death.
It is obvious, if the contract should be so construed, and we think it must be, that, the insured having suicided before proof of his disability had been furnished to appellant, and before it had paid anything on account thereof, appellee's right to recover anything of appellant was not predicable on such disability, but was predicable alone on the death of the insured, and that, as his death was due to suicide, she was entitled to recover only $200. It is further obvious, if appellee's pleadings alone could be considered as a basis for the judgment, that one in her favor for any amount could not be sustained; for she sought a recovery only on account of disability of the insured. But we have concluded that the pleadings of appellant can be looked to for that purpose, and, it appearing therefrom that appellant conceded it was liable to appellee in the sum of $200 on account of the death of the insured, that the judg ment of the trial court should be here so reformed as to adjudge a recovery by her of that sum only, and, it appearing that before the trial began appellant tendered said sum to appellee, that the judgment should be further so reformed as to adjudge the costs which accrued in the trial court after such tender against appellee. Therefore the judgment will be reformed accordingly, and as so reformed will be affirmed.